Exhibit 10.1

 

Terms of Non-Employee Director Compensation

Effective for Calendar Year 2005

 

•   The Company’s non-executive Chairman of the Board is paid (in quarterly
installments) an annual retainer fee of $75,000, and each other non-employee
director is paid an annual retainer fee of $50,000.1

 

•   Each non-employee director receives an annual stock option grant to purchase
3,000 common shares.2

 

•   The Chairman of the Audit Committee receives an annual retainer of $7,500.

 

•   The Chairmen of the Compensation and Employee Benefits Committee, the
Nominating and Corporate Governance Committee and Executive Committee each
receive an annual retainer fee of $3,500.

 

•   In addition to the payments described above, all non-employee directors are
paid the following fees:

 

  •   $2,000 per meeting for attending meetings of the Board of Directors;

 

  •   $1,000 for participation in a telephonic Board meeting;

 

  •   $1,000 per committee meeting attended; and

 

  •   $500 per committee meeting by telephone conference.

 

•   All directors are reimbursed for ordinary and necessary out-of-pocket
expenses incurred in attending meetings of the Board of Directors.

--------------------------------------------------------------------------------

1 Subject to shareholder approval of amendments to the Company’s 2003 Long-Term
Equity Incentive Plan to permit director participation in that plan, half of
these retainers will be paid in cash and half in the Company’s common shares.

2 These grants are subject to shareholder approval of amendments to the
Company’s 2003 Long-Term Equity Incentive Plan to permit director participation
in that plan.